FILED
                            NOT FOR PUBLICATION
                                                                            MAR 02 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALAN MAPUATULI, on behalf of                     No. 15-17292
himself and for all others in this District
similarly situated; et al.,                      D.C. No. 1:14-cv-00506-LEK-BMK

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General, in his capacity as United States
Attorney General; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                     Argued and Submitted February 16, 2018
                               Honolulu, Hawaii

Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.

      Plaintiff-appellants Alan Mapuatuli, Gilbert Medina, and Gary Victor Dubin

appeal the district court’s grant of summary judgment to Defendant-appellees



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Jefferson B. Sessions, Charles Samuels, Jr., J. Ray Ormond, and Florence

Nakakuni (sued in their official capacities as United States Attorney General,

Director of the United States Bureau of Prisons (BOP), Warden of the Honolulu

Federal Detention Center, and United States Attorney for the District of Hawaii,

respectively). We affirm.

      First, to the extent Plaintiffs are seeking reversal of their convictions, such

relief is not available in this action. Relief from a criminal conviction must be

sought on direct appeal of the conviction or through a habeas petition, not through

a civil suit. See Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc).

      Second, to the extent Plaintiffs are seeking to challenge the conditions of

their confinement, Mapuatuli and Medina failed to exhaust their administrative

remedies as required by the Prison Litigation Reform Act (PLRA). Under the

PLRA, a prisoner or pretrial detainee may not bring a claim “with respect to prison

conditions under section 1983 of this title, or any other Federal law . . . until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see

also Kingsley v. Hendrickson, 135 S. Ct. 2466, 2476 (2015) (noting that the PLRA

“applies to both pretrial detainees and convicted prisoners). The Supreme Court

has broadly construed the term “prison conditions,” and has held that the

exhaustion requirement applies even if the prisoner may not be able to receive the


                                           2
precise relief he is seeking through those administrative procedures. Porter v.

Nussle, 534 U.S. 516, 524, 532 (2002); see also Roles v. Maddox, 439 F.3d 1016,

1018 (9th Cir. 2006). Mapuatuli and Medina’s complaints about the TRULINCS

and CorrLinks systems relate to prison conditions, but they failed to exhaust the

BOP’s administrative process; indeed, there is no evidence that they filed any

grievances at all. They therefore may not bring suit in federal court.1

      Finally, Plaintiffs waived any claim that the district court erred in granting

summary judgment to Defendants because they failed to address the district court’s

reasoning in their opening brief. When an appellant fails to raise an issue in his

opening brief, we generally consider it waived. See Brown v. Rawson-Neal

Psychiatric Hosp., 840 F.3d 1146, 1148-49 (9th Cir. 2016). Here, Plaintiffs failed

to so much as mention the district court’s determination that Plaintiffs failed to

exhaust their administrative remedies. Therefore, we consider any claim that the

district court erred on this point waived.

      AFFIRMED.




      1
        Although Dubin’s claim is not subject to the PLRA’s exhaustion
requirement, he lacks standing to raise a Sixth Amendment claim. See Portman v.
Cty. of Santa Clara, 995 F.2d 898, 902 (9th Cir. 1993).
                                             3